DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 7/20/2022.
Claims 17, 29, and 35 are amended. Claim 36 is cancelled. Claim 37 is added.
Claims 17-35 and 37 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 7/20/2022 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each and every objection set forth in the Non-Final Office Action mailed 4/20/2022.
Applicant's arguments, see pages 10-11, with respect to the contact sensor and the use of Thorne as prior art have been fully considered but they are not persuasive. The proximity sensor in Thorne is a non-contact sensor. However, the examiner cited Jones (primary reference) regarding the sensor used to detect the boundary as a contact sensor that generates data in response to contacting a boundary. Thorne was reference by the examiner specifically for the teachings of generating ‘second’ data to be compared to a first data and localizing the autonomous mobile robot relative to the room based on a difference between the first data and the second data. Even though the data discussed in Thorne is not gathered by a contact sensor and contacting the boundary, the data in Thorne is relevant by being indicative of the boundary’s geometry and is detected by a sensor that detects the boundary’s surface. The teachings of generating ‘second’ data to be compared to a first data and localizing the autonomous mobile robot relative to the room based on a difference between the first data and the second data does not rely on the type of sensor and method of gathering the data indicative of the boundary. Thorne’s teachings are applicable with the contact sensor of Jones in the same way it is with the non-contact sensor of Thorne. However, these arguments are moot due to a new rejection provided in response to the amendments (see below).
Applicant’s arguments, see pages 11-14, with respect to the first and second data being generated in a respective first and second mode not being taught by the cited references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of Jones (US 20070213892 A1) and Peless (US 20050007057 A1). Corresponding 103 rejections for claims 17-35 and 37 are provided below.
Applicant's argument, see pages 13-14, with respect to the Allen reference not teaching missions (regarding claims 20, 23, and 31) has been fully considered but is not persuasive. Two missions/paths are claimed in claims 20, 23, and 31. Though, there no details within the claims differentiating the missions/paths other than that first data is generated in the first mission/path and second data is generated in the second mission/path. The applicant indicates that the cited portions of Allen merely pertain to mapping the environment at different times. In response, the examiner first points out that the same mission/path performed at different times  could be interpreted to read on a first and second mission/path based on a broad interpretation of the claims. Additionally, the examiner disagrees with the applicant’s interpretation of Allen and asserts that Allen teaches a first mission/path with the purpose of mapping an obstacle (or boundary) by ‘probing’ (col. 33, lines 43-65) and a second mission/path with the purpose of navigating the environment until an object is bumped (col. 30, lines 28-55). However, upon further consideration, the wall-following behavior and room-coverage/cleaning mode taught by Jones correspond to the first and second mission and first and second path (see rejections provided below for claims 20, 23, and 31.). Though, Jones does not teach the concept of generating first and second data in a first and second mission/path respectively. Peless, however, does teach these features. A new ground of rejection for claims 20, 23, and 31 is made in view of Jones (US 20070213892 A1) and Peless (US 20050007057 A1).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/20/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19-23, 27-32, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20070213892 A1) in view of Peless (US 20050007057 A1).

Regarding Claim 17,
Jones teaches
An autonomous mobile robot comprising: a drive system operable to maneuver the autonomous mobile robot about traversable floor space of a room (“This invention relates generally to autonomous vehicles or robots, and more specifically to methods and mobile robotic devices for covering a specific area as might be required of, or used as, robotic cleaners or lawn mowers.” [0002]); 
a contact sensor configured to generate (“It is useful to have a sensor or sensors that are not only able to tell if a surface has been contacted (or is nearby), but also the angle relative to the robot at which the contact was made. In the case of a preferred embodiment, the robot is able to calculate the time between the activation of the right and left bump switches 12 & 13, if both are activated. The robot is then able to estimate the angle at which contact was made. In a preferred embodiment shown in FIG. 4A, the bump sensor comprises a single mechanical bumper 44 at the front of the robot with sensors 42 & 43 substantially at the two ends of the bumper that sense the movement of the bumper. When the bumper is compressed, the timing between the sensor events is used to calculate the approximate angle at which the robot contacted the obstacle. When the bumper is compressed from the right side, the right bump sensor detects the bump first, followed by the left bump sensor, due to the compliance of the bumper and the bump detector geometry. This way, the bump angle can be approximated with only two bump sensors.” [0053]; “when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]; Examiner Interpretation: The wall-following behavior is the first mode, and the contact sensor detects the approximate angle of the wall when contacting the wall during the wall-following behavior. The detected bump angle is data indicative of a geometry of a portion of the surface); 
and a controller configured to execute instructions to perform operations comprising operating the drive system to maneuver the autonomous mobile robot in a second mode different than the first mode to the surface such that the contact sensor generates (“A preferred embodiment of the robot also contains two wheels 20, motors 21 for driving the wheels independently, an inexpensive low-end microcontroller 22” [0050]; “The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers. To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach. In a preferred embodiment, the method of performing the room cleaning behavior is a BOUNCE behavior in combination with the STRAIGHT LINE behavior. As shown in FIG. 10, the robot 10 travels until a bump sensor 12 and/or 13 is activated by contact with an obstacle 101 or a wall 100 (see FIG. 11). … The algorithm for random bounce behavior is set forth in FIG. 10. The robot 10 continues its forward movement (step 401) until a bump sensor 12 and/or 13 is activated (step 410). The robot 10 then calculates an acceptable range of new directions based on a determination of which bump sensor or sensors have been activated (step 420). A determination is then made with some random calculation to choose the new heading within that acceptable range, such as 90 to 270 degrees relative to the object the robot encountered. The angle of the object the robot has bumped is determined as described above using the timing between the right and left bump sensors.” [0089-0091]; Examiner Interpretation: The room cleaning behavior involving the combination of the bounce and straight line behaviors is the second mode and the contact sensor detects the approximate angle of the wall when contacting the wall during this room cleaning behavior. The detected bump angle is data indicative of at least part of the geometry of the portion of the surface .),

Jones also teaches performing the first mode before the second mode (“For example, the robot 10 may use the wall following mode for a specified or random time period and then switch operational modes to the room cleaning.” [0116]). Though, Jones does not teach generating first and second data in first and second modes respectively and using the difference between the data to localize the robot. 
Therefore, Jones does not explicitly teach 
generating the first data as the autonomous mobile robot operates in a first  mode;
operating the drive system to maneuver the autonomous mobile robot in a second mode different than the first mode to the surface such that the second data …, and localizing the autonomous mobile robot relative to the room based on a difference between the first data and the second data.
However, Peless teaches
	The concept of generating the first data as the autonomous mobile robot operates in a first  mode (“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; “When it is desired to teach the robot the boundaries of its task, the lawn mower is caused first to move around the boundary 1 of FIG. 1. The memory means of the robot memorize the coordinates of the boundary 1, relative to starting point S. Throughout this teaching movement, the boundary sensor positioned on the robot (not shown) senses the boundary 1. Similarly, the boundaries 2 and 3 are sensed for the first time by the robot, and memorized for future use. The robot now has an initial map of the area, similar to what is shown in FIG. 3B, each point having been assigned a coordinate. The set of coordinates so created will be termed "the map" of the working area.” [0080]; “operating said robot in a mapping mode within said working sector, to create a map of said working area;” [Claim 56]; Examiner Interpretation: The mapping mode is the first mode in which the robot builds a map of the area by following the boundaries. The mapping coordinates determined while operating the in the mapping mode is equivalent to the first data.);
Operating the drive system to maneuver the autonomous mobile robot in a second mode different than the first mode to the surface such that the sensor generates second data, and localizing the autonomous mobile robot relative to the room based on a difference between the first data and the second data (“when the robot is to operate within the said area: (a) causing the robot to start from a starting point having known coordinates within the basic map of the working area; (b) continuously determining the coordinates of the robot by analyzing data obtained from the location means and by detecting the vicinity of a boundary; and (c) correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0022-0025]; “According to the invention, therefore, the robot starting a task continuously compares the distance measured by the odometer or other distance measuring device, with the distance from an earlier position to the boundaries in the angular coordinate it is following. If the boundary is detected earlier than anticipated according to this comparison (or, in other words, if the difference between the distance according to the map and the measured distance is negative), the robot continues to move until the boundary is detected. If the difference between the distance according to the map and the measured distance is positive, or in other words, if the boundaries are encountered earlier than expected, actual value of the coordinate is corrected to be that of the map.” [0083]; “operating said robot substantially continuously within said working area in a working mode, to work in accordance with said map by working at least a plurality of portions of said working area” [Claim 56]; Examiner Interpretation: The working mode is the second mode. The detection of the boundary while operating in the working mode is equivalent to the second data. The position of the robot is localized by correcting the robot position based on the difference of the calculated and the actual coordinates of each detected boundary.)
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode (following mode) to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]). 

Regarding Claim 19,
Modified Jones teaches
The autonomous mobile robot of claim 17,
Jones further teaches
further comprising a bumper, wherein configurations of the contact sensor to generate the the surface (“It is useful to have a sensor or sensors that are not only able to tell if a surface has been contacted (or is nearby), but also the angle relative to the robot at which the contact was made. In the case of a preferred embodiment, the robot is able to calculate the time between the activation of the right and left bump switches 12 & 13, if both are activated. The robot is then able to estimate the angle at which contact was made. In a preferred embodiment shown in FIG. 4A, the bump sensor comprises a single mechanical bumper 44 at the front of the robot with sensors 42 & 43 substantially at the two ends of the bumper that sense the movement of the bumper. When the bumper is compressed, the timing between the sensor events is used to calculate the approximate angle at which the robot contacted the obstacle. When the bumper is compressed from the right side, the right bump sensor detects the bump first, followed by the left bump sensor, due to the compliance of the bumper and the bump detector geometry. This way, the bump angle can be approximated with only two bump sensors.” [0053]).

Jones does not explicitly teach the concept of generating first data in a first mode.
However, Peless teaches
“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; Examiner Interpretation: The data for mapping the boundaries is the first data.
Even though the data detected by the sensor of Peless is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless to use different first and second data to correct localization errors by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]).

Regarding Claim 20,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones further teaches
wherein the contact sensor is configured to generate the (“Wall following or, in the case of a cleaning robot, edge cleaning, allows the user to clean only the edges of a room or the edges of objects within a room. The user places the robot 10 on the floor near an edge to be cleaned and selects the edge-cleaning operational mode. The robot 10 then moves in such a way that it follows the edge and cleans all areas brought into contact with the cleaning head 30 of the robot.” [0076]; “when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]; Examiner Interpretation: The wall following mode/behavior corresponds to the mission of cleaning the edges of a room and edges of objects. The contact sensor detects the approximate angle of the wall when contacting the wall during the wall-following behavior.), 
and to generate the (“The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers. To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach. In a preferred embodiment, the method of performing the room cleaning behavior is a BOUNCE behavior in combination with the STRAIGHT LINE behavior. As shown in FIG. 10, the robot 10 travels until a bump sensor 12 and/or 13 is activated by contact with an obstacle 101 or a wall 100 (see FIG. 11). … The algorithm for random bounce behavior is set forth in FIG. 10. The robot 10 continues its forward movement (step 401) until a bump sensor 12 and/or 13 is activated (step 410). The robot 10 then calculates an acceptable range of new directions based on a determination of which bump sensor or sensors have been activated (step 420). A determination is then made with some random calculation to choose the new heading within that acceptable range, such as 90 to 270 degrees relative to the object the robot encountered. The angle of the object the robot has bumped is determined as described above using the timing between the right and left bump sensors.” [0089-0091]; Examiner Interpretation: The room cleaning behavior involving the combination of the bounce and straight line behaviors corresponds to a second mission of cleaning the full surface area of the room. The contact sensor detects the approximate angle of the wall when contacting the wall during this room cleaning behavior.).

Jones does not explicitly teach the concept of generating first and second data in a first and second mission respectively.
However, Peless teaches
“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; “operating said robot in a mapping mode within said working sector, to create a map of said working area; operating said robot substantially continuously within said working area in a working mode, to work in accordance with said map by working at least a plurality of portions of said working area” [Claim 56]; “The method of claim 56, wherein said working mode is selected from the group consisting of floor cleaning, floor polishing, and vacuum cleaning.” [Claim 60]; “when the robot is to operate within the said area: (a) causing the robot to start from a starting point having known coordinates within the basic map of the working area; (b) continuously determining the coordinates of the robot by analyzing data obtained from the location means and by detecting the vicinity of a boundary; and (c) correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0022-0025]; Examiner Interpretation: The data for mapping the boundaries is the first data generated in the first mission of mapping the environment. The data from detecting the vicinity of a boundary during the working mode with the mission of floor cleaning is equivalent to generating second data during a second mission.
Even though the data detected by the sensor of Peless is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode/mission to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]) all while cleaning a floor surface. 

Regarding Claim 21,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones does not explicitly teach
further comprising an odometer configured to generate odometry data as the controller operates the drive system to maneuver about the room, wherein localizing the autonomous mobile robot relative to the room comprises localizing the autonomous mobile robot based on the difference between the first data and the second data and the odometry data.
However, Peless teaches
 “According to the invention, therefore, the robot starting a task continuously compares the distance measured by the odometer or other distance measuring device, with the distance from an earlier position to the boundaries in the angular coordinate it is following. If the boundary is detected earlier than anticipated according to this comparison (or, in other words, if the difference between the distance according to the map and the measured distance is negative), the robot continues to move until the boundary is detected. If the difference between the distance according to the map and the measured distance is positive, or in other words, if the boundaries are encountered earlier than expected, actual value of the coordinate is corrected to be that of the map.” [0083]
Even though the data detected by the sensor of Peless is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless to use different first and second data to correct localization errors by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0028] and [0082-0083]).

Regarding Claim 22,
Modified Jones teaches
The autonomous mobile robot of claim 21,
Jones teaches the contact sensor and contacting the surface to generate data (See at least [0053] referenced in the rejection of claim 17.)
Jones does not explicitly teach
wherein: the odometer is configured to: generate first odometry data of the odometry data as the autonomous mobile robot approaches the surface to 
and generate second odometry data of the odometry data as the autonomous mobile robot approaches the surface to 
and localizing the autonomous mobile robot relative to the room comprises localizing the autonomous mobile robot based on a difference between the first odometry data and the second odometry data.
However, Peless teaches
“As stated, the robot, when initialized, moves along the boundaries and memorizes their shape. Such memorization may be carried out in a number of ways. For instance, the shape can be memorized by taking continuous or discontinuous readings of the compass and the odometer, and any such readings are then continuously integrated, to give the full coordinates of the boundaries.” [0033]; “According to the invention, therefore, the robot starting a task continuously compares the distance measured by the odometer or other distance measuring device, with the distance from an earlier position to the boundaries in the angular coordinate it is following. If the boundary is detected earlier than anticipated according to this comparison (or, in other words, if the difference between the distance according to the map and the measured distance is negative), the robot continues to move until the boundary is detected. If the difference between the distance according to the map and the measured distance is positive, or in other words, if the boundaries are encountered earlier than expected, actual value of the coordinate is corrected to be that of the map.” [0083]; Examiner Interpretation: The proximity sensor in combination with the odometer is used to initially map out the boundaries, which includes first odometry data and first data. Afterwards, the odometer is used to track the location of the robot, which is interpreted as the second odometry data.  The difference between the mapped positions and the current predicted position according to first and second odometry data respectively is used to correct/localize the robot when the boundary detection is different than anticipated. 
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless to use different first and second data to correct localization errors by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0028] and [0082-0083]).

Regarding Claim 23,
Modified Jones teaches
The autonomous mobile robot of claim 17, wherein: the operations comprise: 
Jones further teaches
operating the drive system to maneuver the autonomous mobile robot along a first path as the contact sensor generates the (“Wall following or, in the case of a cleaning robot, edge cleaning, allows the user to clean only the edges of a room or the edges of objects within a room. The user places the robot 10 on the floor near an edge to be cleaned and selects the edge-cleaning operational mode. The robot 10 then moves in such a way that it follows the edge and cleans all areas brought into contact with the cleaning head 30 of the robot.” [0076]; “when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]; Examiner Interpretation: The wall following mode/behavior corresponds to the first path. The contact sensor detects the approximate angle of the wall when contacting the wall during the wall-following behavior.), 
and operating the drive system to maneuver the autonomous mobile robot along a second path as the contact sensor generates the (“The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers. To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach. In a preferred embodiment, the method of performing the room cleaning behavior is a BOUNCE behavior in combination with the STRAIGHT LINE behavior. As shown in FIG. 10, the robot 10 travels until a bump sensor 12 and/or 13 is activated by contact with an obstacle 101 or a wall 100 (see FIG. 11). … The algorithm for random bounce behavior is set forth in FIG. 10. The robot 10 continues its forward movement (step 401) until a bump sensor 12 and/or 13 is activated (step 410). The robot 10 then calculates an acceptable range of new directions based on a determination of which bump sensor or sensors have been activated (step 420). A determination is then made with some random calculation to choose the new heading within that acceptable range, such as 90 to 270 degrees relative to the object the robot encountered. The angle of the object the robot has bumped is determined as described above using the timing between the right and left bump sensors.” [0089-0091]; Examiner Interpretation: The room cleaning behavior involving the combination of the bounce and straight line behaviors corresponds to a second path. The contact sensor detects the approximate angle of the wall when contacting the wall during this room cleaning behavior.); 

Jones does not explicitly teach 
the concept of generating first and second data along a first and second path respectively
and the difference between the first data and the second data is indicative of a difference between the first path and the second path.
However, Peless teaches
“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; “operating said robot in a mapping mode within said working sector, to create a map of said working area; operating said robot substantially continuously within said working area in a working mode, to work in accordance with said map by working at least a plurality of portions of said working area” [Claim 56]; “when the robot is to operate within the said area: (a) causing the robot to start from a starting point having known coordinates within the basic map of the working area; (b) continuously determining the coordinates of the robot by analyzing data obtained from the location means and by detecting the vicinity of a boundary; and (c) correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0022-0025]; Examiner Interpretation: The data for mapping the boundaries is the first data generated in the first path that followed the edges of the environment. The data from detecting the vicinity of a boundary during the working mode, interpreted to be the second path, is equivalent to generating second data along a second path. A difference between this first and second data is indicative of a difference between the first path and the second path.
Even though the data detected by the sensor of Peless is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode/path to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]) while travelling along a second path for cleaning the floor.

Regarding Claim 27,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones further teaches
wherein the operations comprise operating the drive system to maneuver the autonomous mobile robot about the room in a following mode in which the autonomous mobile robot follows a path along the portion of the surface and generates the (“when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]).

Jones does not explicitly teach the concept of generating first data in a following mode.
However, Peless teaches
“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; Examiner Interpretation: The data for mapping the boundaries is the first data.
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode (following mode) to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]).

Regarding Claim 28,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones further teaches
further comprising a cleaning system operable to clean a floor surface of the room as the autonomous mobile robot moves about the room (“To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach.” see at least [0089]).

Regarding Claim 29,
Jones teaches
A method comprising: (“This invention relates generally to autonomous vehicles or robots, and more specifically to methods and mobile robotic devices for covering a specific area as might be required of, or used as, robotic cleaners or lawn mowers.” [0002])
maneuvering an autonomous mobile robot in a first mode along a portion of a surface of a room as a contact sensor of the autonomous mobile robot generates (“It is useful to have a sensor or sensors that are not only able to tell if a surface has been contacted (or is nearby), but also the angle relative to the robot at which the contact was made. In the case of a preferred embodiment, the robot is able to calculate the time between the activation of the right and left bump switches 12 & 13, if both are activated. The robot is then able to estimate the angle at which contact was made. In a preferred embodiment shown in FIG. 4A, the bump sensor comprises a single mechanical bumper 44 at the front of the robot with sensors 42 & 43 substantially at the two ends of the bumper that sense the movement of the bumper. When the bumper is compressed, the timing between the sensor events is used to calculate the approximate angle at which the robot contacted the obstacle. When the bumper is compressed from the right side, the right bump sensor detects the bump first, followed by the left bump sensor, due to the compliance of the bumper and the bump detector geometry. This way, the bump angle can be approximated with only two bump sensors.” [0053]; “when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]; Examiner Interpretation: The wall-following behavior is the first mode, and the contact sensor detects the approximate angle of the wall when contacting the wall during the wall-following behavior. The detected bump angle is data indicative of a geometry of a portion of the surface);
maneuvering the autonomous mobile robot in a second mode different than the first mode to the portion of the surface such that the contact sensor generates (“A preferred embodiment of the robot also contains two wheels 20, motors 21 for driving the wheels independently, an inexpensive low-end microcontroller 22” [0050]; “The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers. To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach. In a preferred embodiment, the method of performing the room cleaning behavior is a BOUNCE behavior in combination with the STRAIGHT LINE behavior. As shown in FIG. 10, the robot 10 travels until a bump sensor 12 and/or 13 is activated by contact with an obstacle 101 or a wall 100 (see FIG. 11). … The algorithm for random bounce behavior is set forth in FIG. 10. The robot 10 continues its forward movement (step 401) until a bump sensor 12 and/or 13 is activated (step 410). The robot 10 then calculates an acceptable range of new directions based on a determination of which bump sensor or sensors have been activated (step 420). A determination is then made with some random calculation to choose the new heading within that acceptable range, such as 90 to 270 degrees relative to the object the robot encountered. The angle of the object the robot has bumped is determined as described above using the timing between the right and left bump sensors.” [0089-0091]; Examiner Interpretation: The room cleaning behavior involving the combination of the bounce and straight line behaviors is the second mode and the contact sensor detects the approximate angle of the wall when contacting the wall during this room cleaning behavior. The detected bump angle is data indicative of at least part of the geometry of the portion of the surface.)

Jones also teaches performing the first mode before the second mode (“For example, the robot 10 may use the wall following mode for a specified or random time period and then switch operational modes to the room cleaning.” [0116]). Though, Jones does not teach generating first and second data in first and second modes respectively and using the difference between the data to localize the robot. 
Therefore, Jones does not explicitly teach 
generating the first data in a first  mode;
maneuvering the autonomous mobile robot in a second mode different than the first mode to the portion of the surface such that the second data …, and localizing the autonomous mobile robot relative to the room based on a difference between the first data and the second data.
However, Peless teaches
	The concept of generating the first data as the autonomous mobile robot operates in a first  mode (“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; “When it is desired to teach the robot the boundaries of its task, the lawn mower is caused first to move around the boundary 1 of FIG. 1. The memory means of the robot memorize the coordinates of the boundary 1, relative to starting point S. Throughout this teaching movement, the boundary sensor positioned on the robot (not shown) senses the boundary 1. Similarly, the boundaries 2 and 3 are sensed for the first time by the robot, and memorized for future use. The robot now has an initial map of the area, similar to what is shown in FIG. 3B, each point having been assigned a coordinate. The set of coordinates so created will be termed "the map" of the working area.” [0080]; “operating said robot in a mapping mode within said working sector, to create a map of said working area;” [Claim 56]; Examiner Interpretation: The mapping mode is the first mode in which the robot builds a map of the area by following the boundaries. The mapping coordinates determined while operating the in the mapping mode is equivalent to the first data.);
Operating the drive system to maneuver the autonomous mobile robot in a second mode different than the first mode to the surface such that the sensor generates second data, and localizing the autonomous mobile robot relative to the room based on a difference between the first data and the second data (“when the robot is to operate within the said area: (a) causing the robot to start from a starting point having known coordinates within the basic map of the working area; (b) continuously determining the coordinates of the robot by analyzing data obtained from the location means and by detecting the vicinity of a boundary; and (c) correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0022-0025]; “According to the invention, therefore, the robot starting a task continuously compares the distance measured by the odometer or other distance measuring device, with the distance from an earlier position to the boundaries in the angular coordinate it is following. If the boundary is detected earlier than anticipated according to this comparison (or, in other words, if the difference between the distance according to the map and the measured distance is negative), the robot continues to move until the boundary is detected. If the difference between the distance according to the map and the measured distance is positive, or in other words, if the boundaries are encountered earlier than expected, actual value of the coordinate is corrected to be that of the map.” [0083]; “operating said robot substantially continuously within said working area in a working mode, to work in accordance with said map by working at least a plurality of portions of said working area” [Claim 56]; Examiner Interpretation: The working mode is the second mode. The detection of the boundary while operating in the working mode is equivalent to the second data. The position of the robot is localized by correcting the robot position based on the difference of the calculated and the actual coordinates of each detected boundary.)
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode (following mode) to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]). 

Regarding Claim 30,
Modified Jones teaches
The method of claim 29,
Jones further teaches
wherein the contact sensor is a bump sensor configured to generate the (“It is useful to have a sensor or sensors that are not only able to tell if a surface has been contacted (or is nearby), but also the angle relative to the robot at which the contact was made. In the case of a preferred embodiment, the robot is able to calculate the time between the activation of the right and left bump switches 12 & 13, if both are activated. The robot is then able to estimate the angle at which contact was made. In a preferred embodiment shown in FIG. 4A, the bump sensor comprises a single mechanical bumper 44 at the front of the robot with sensors 42 & 43 substantially at the two ends of the bumper that sense the movement of the bumper. When the bumper is compressed, the timing between the sensor events is used to calculate the approximate angle at which the robot contacted the obstacle. When the bumper is compressed from the right side, the right bump sensor detects the bump first, followed by the left bump sensor, due to the compliance of the bumper and the bump detector geometry. This way, the bump angle can be approximated with only two bump sensors.” [0053]).

Jones does not explicitly teach the concept of generating first data in a first mode.
However, Peless teaches
“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; Examiner Interpretation: The data for mapping the boundaries is the first data.
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless to use different first and second data to correct localization errors by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]).

Regarding Claim 31,
Modified Jones teaches
The method of claim 29, 
Jones further teaches
wherein: maneuvering the autonomous mobile robot along the portion of the surface as the contact sensor of the autonomous mobile robot generates the  (“Wall following or, in the case of a cleaning robot, edge cleaning, allows the user to clean only the edges of a room or the edges of objects within a room. The user places the robot 10 on the floor near an edge to be cleaned and selects the edge-cleaning operational mode. The robot 10 then moves in such a way that it follows the edge and cleans all areas brought into contact with the cleaning head 30 of the robot.” [0076]; “when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]; Examiner Interpretation: The wall following mode/behavior corresponds to the mission of cleaning the edges of a room and edges of objects. The contact sensor detects the approximate angle of the wall when contacting the wall during the wall-following behavior.), 
and maneuvering the autonomous mobile robot to the portion of the surface as the contact sensor of the autonomous mobile robot generates the (“The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers. To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach. In a preferred embodiment, the method of performing the room cleaning behavior is a BOUNCE behavior in combination with the STRAIGHT LINE behavior. As shown in FIG. 10, the robot 10 travels until a bump sensor 12 and/or 13 is activated by contact with an obstacle 101 or a wall 100 (see FIG. 11). … The algorithm for random bounce behavior is set forth in FIG. 10. The robot 10 continues its forward movement (step 401) until a bump sensor 12 and/or 13 is activated (step 410). The robot 10 then calculates an acceptable range of new directions based on a determination of which bump sensor or sensors have been activated (step 420). A determination is then made with some random calculation to choose the new heading within that acceptable range, such as 90 to 270 degrees relative to the object the robot encountered. The angle of the object the robot has bumped is determined as described above using the timing between the right and left bump sensors.” [0089-0091]; Examiner Interpretation: The room cleaning behavior involving the combination of the bounce and straight line behaviors corresponds to a second mission of cleaning the full surface area of the room. The contact sensor detects the approximate angle of the wall when contacting the wall during this room cleaning behavior.).

Jones does not explicitly teach the concept of generating first and second data in a first and second mission respectively.
However, Peless teaches
“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; “operating said robot in a mapping mode within said working sector, to create a map of said working area; operating said robot substantially continuously within said working area in a working mode, to work in accordance with said map by working at least a plurality of portions of said working area” [Claim 56]; “The method of claim 56, wherein said working mode is selected from the group consisting of floor cleaning, floor polishing, and vacuum cleaning.” [Claim 60]; “when the robot is to operate within the said area: (a) causing the robot to start from a starting point having known coordinates within the basic map of the working area; (b) continuously determining the coordinates of the robot by analyzing data obtained from the location means and by detecting the vicinity of a boundary; and (c) correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0022-0025]; Examiner Interpretation: The data for mapping the boundaries is the first data generated in the first mission of mapping the environment. The data from detecting the vicinity of a boundary during the working mode with the mission of floor cleaning is equivalent to generating second data during a second mission.
Even though the data detected by the sensor of Peless is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode/mission to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]) all while cleaning a floor surface. 

Regarding Claim 32,
Modified Jones teaches
The method of claim 29, wherein: maneuvering the autonomous mobile robot along the portion of the surface as the contact sensor of the autonomous mobile robot generates the first data (See claim 29 rejection provided above.)

Jones does not explicitly teach
comprises maneuvering the autonomous mobile robot along the portion of the surface as an odometer of the autonomous mobile robot generates odometry data, and localizing the autonomous mobile robot relative to the room comprises localizing the autonomous mobile robot based on the odometry data.
However, Peless teaches
“As stated, the robot, when initialized, moves along the boundaries and memorizes their shape. Such memorization may be carried out in a number of ways. For instance, the shape can be memorized by taking continuous or discontinuous readings of the compass and the odometer, and any such readings are then continuously integrated, to give the full coordinates of the boundaries.” [0033]; “According to the invention, therefore, the robot starting a task continuously compares the distance measured by the odometer or other distance measuring device, with the distance from an earlier position to the boundaries in the angular coordinate it is following. If the boundary is detected earlier than anticipated according to this comparison (or, in other words, if the difference between the distance according to the map and the measured distance is negative), the robot continues to move until the boundary is detected. If the difference between the distance according to the map and the measured distance is positive, or in other words, if the boundaries are encountered earlier than expected, actual value of the coordinate is corrected to be that of the map.” [0083]
Even though the data detected by the sensor of Peless is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless to use different first and second data to correct localization errors by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0028] and [0082-0083]).

Regarding Claim 35,
Modified Jones teaches
The method of claim 29, 
Jones further teaches
wherein maneuvering the autonomous mobile robot in the first mode along the portion of the surface as the contact sensor generates the (“when the WALL-FOLLOWING behavior is active and there is a bump, the ALIGN behavior becomes active. … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]; Examiner Interpretation: The wall-following behavior is the first mode, and the contact sensor detects the approximate angle of the wall when contacting the wall during the wall-following behavior. The detected bump angle is data indicative of a geometry of a portion of the surface.),
wherein maneuvering the autonomous mobile robot in the second mode as the contact sensor of the autonomous mobile robot generates the (“The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers. To exercise this option, the user places the robot on the floor and selects room-cleaning mode. The robot them moves about the room cleaning all areas that it is able to reach. In a preferred embodiment, the method of performing the room cleaning behavior is a BOUNCE behavior in combination with the STRAIGHT LINE behavior. As shown in FIG. 10, the robot 10 travels until a bump sensor 12 and/or 13 is activated by contact with an obstacle 101 or a wall 100 (see FIG. 11). … The algorithm for random bounce behavior is set forth in FIG. 10. The robot 10 continues its forward movement (step 401) until a bump sensor 12 and/or 13 is activated (step 410). The robot 10 then calculates an acceptable range of new directions based on a determination of which bump sensor or sensors have been activated (step 420). A determination is then made with some random calculation to choose the new heading within that acceptable range, such as 90 to 270 degrees relative to the object the robot encountered. The angle of the object the robot has bumped is determined as described above using the timing between the right and left bump sensors.” [0089-0091]; Examiner Interpretation: The room cleaning behavior involving the combination of the bounce and straight line behaviors is the second mode and the contact sensor detects the approximate angle of the wall when contacting the wall during this room cleaning behavior.).

Jones also teaches performing the first mode before the second mode (“For example, the robot 10 may use the wall following mode for a specified or random time period and then switch operational modes to the room cleaning.” [0116]). Though, Jones does not teach generating first and second data in first and second modes respectively.
Therefore, Jones does not explicitly teach 
generating the first data in a following mode (first  mode);
generating the second data in a coverage mode (second mode);
However, Peless teaches
	Generating the first data in a following mode (“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; “When it is desired to teach the robot the boundaries of its task, the lawn mower is caused first to move around the boundary 1 of FIG. 1. The memory means of the robot memorize the coordinates of the boundary 1, relative to starting point S. Throughout this teaching movement, the boundary sensor positioned on the robot (not shown) senses the boundary 1. Similarly, the boundaries 2 and 3 are sensed for the first time by the robot, and memorized for future use. The robot now has an initial map of the area, similar to what is shown in FIG. 3B, each point having been assigned a coordinate. The set of coordinates so created will be termed "the map" of the working area.” [0080]; “operating said robot in a mapping mode within said working sector, to create a map of said working area;” [Claim 56]; Examiner Interpretation: The mapping mode is the following mode in which the robot builds a map of the area by following the boundaries. The mapping coordinates determined while operating the in the mapping mode is equivalent to the first data.);
Generating the second data in a coverage mode (“operating said robot substantially continuously within said working area in a working mode, to work in accordance with said map by working at least a plurality of portions of said working area” [Claim 56]; “The method of claim 56, wherein said working mode is selected from the group consisting of floor cleaning, floor polishing, and vacuum cleaning.” [Claim 60]; “when the robot is to operate within the said area: (a) causing the robot to start from a starting point having known coordinates within the basic map of the working area; (b) continuously determining the coordinates of the robot by analyzing data obtained from the location means and by detecting the vicinity of a boundary; and (c) correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0022-0025]; “According to the invention, therefore, the robot starting a task continuously compares the distance measured by the odometer or other distance measuring device, with the distance from an earlier position to the boundaries in the angular coordinate it is following. If the boundary is detected earlier than anticipated according to this comparison (or, in other words, if the difference between the distance according to the map and the measured distance is negative), the robot continues to move until the boundary is detected. If the difference between the distance according to the map and the measured distance is positive, or in other words, if the boundaries are encountered earlier than expected, actual value of the coordinate is corrected to be that of the map.” [0083]; Examiner Interpretation: The working mode is the coverage mode. The detection of the boundary while operating in the working mode is equivalent to the second data.)
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode (following mode) to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]) all while cleaning a floor surface.

Regarding Claim 37,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones further teaches
wherein: the first mode includes a following mode of the autonomous mobile robot being maneuvered to follow the edge (“Wall following or, in the case of a cleaning robot, edge cleaning, allows the user to clean only the edges of a room or the edges of objects within a room. The user places the robot 10 on the floor near an edge to be cleaned and selects the edge-cleaning operational mode. The robot 10 then moves in such a way that it follows the edge and cleans all areas brought into contact with the cleaning head 30 of the robot.” See at least [0076]); 
and the second mode incudes a coverage mode of the autonomous mobile robot being maneuvered to clean a floor surface of the room (“The third operational mode is here called room-coverage or room cleaning mode, which allows the user to clean any area bounded by walls, stairs, obstacles or other barriers.” [0089]; “For example, the robot 10 may use the wall following mode for a specified or random time period and then switch operational modes to the room cleaning.” [0116]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20070213892 A1) in view of Peless (US 20050007057 A1) and Nakano (US 20160062361 A1).

Regarding Claim 18,
Modified Jones teaches
The autonomous mobile robot of claim 17, wherein: 
Jones further teaches
the operations further comprise operating the drive system to maneuver the autonomous mobile robot along the surface (see at least fig. 8A)
such that the contact sensor generates the (“when the WALL-FOLLOWING behavior is active and there is a bump, … When the most recent bump is within the side 60 degrees of the bumper on the dominant side, the minimum angle is set to 14 degrees and the maximum angle is 19 degrees. Otherwise, if the bump is within 30 degrees of the front of the bumper on the dominant side or on the non-dominant side, the minimum angle is 20 degrees and the maximum angle is 44 degrees.” [0087]), 

Jones does not explicitly teach
the concept of generating first data in a first mode
to produce a map of the traversable floor space and 
and localizing the autonomous mobile robot relative to the room comprises updating the map based on the difference between the first data and the second data.
However, Peless teaches
The concept of generating first data in a first mode and producing a map of the traversable floor space (“causing the robot to move along each of the boundaries provided around or within the said working area, to detect the said boundaries and to memorize their shape, and to store in the memory means values representative of the coordinates of the said boundaries, relative to an arbitrary origin, thereby to generate a basic map of the working area” [0021]; Examiner Interpretation: The data for mapping the boundaries is the first data.)
and localizing the autonomous mobile robot relative to the room (“correcting the actual position of the robot on the basic map by comparing the calculated and the actual coordinates of each detected boundary.” [0025]).
Even though the proximity sensor used by Peless is not a contact sensor and the data detected by the sensor is not a measured surface angle (as taught by Jones), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jones to further include the teachings of Peless so that the robot can autonomously map the environment in a first mode (following mode) to avoid time-consuming preprogramming of maps by a human (see at least [0005-0008]) and so that localization errors can be corrected by comparing sensor measurements with previously mapped data without expensive and complicated distance-measuring means (see at least [0082-0083]). 

Peless also does not explicitly teach
updating the map based on the difference between the first data and the second data.
However, Nakano teaches
	“The SLAM processing unit 63 is a functional block that executes an SLAM (Simultaneous Localization and Mapping) process that estimates the self-positions and generates the environment map simultaneously. The SLAM processing unit 63 is configured or programmed to include the map generation unit 22, the position estimation unit 23, and a map matching unit 73. The map generation unit 22 generates the local map and the global map (environment map) based on the position information of the obstacles obtained by the obstacle information obtaining unit 21. In the teaching mode, the map generation unit 22 associates the position information of the obstacles around the autonomous moving body 1 with the time at which the position information of the obstacles has been obtained, then stores the position information of the obstacles associated with the time as the environment map restoration data in the storing unit 25. In addition, in the replication mode, the map generation unit 22 reads out the environment map restoration data that corresponds to the time later than the present passing point from the storing unit 25, and updates the global map based on the read-out environment map restoration data. The position estimation unit 23 estimates the present self-position by adding a quantity of the movement from the previous self-position to the previous self-position. The map matching unit 73 corrects the self-position estimated by the position estimation unit 23 by comparing the local map generated based on the position information of the obstacles around the autonomous moving body 1, with the global map updated by the map generation unit 22.” See at least [0075-0078]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones and Peless to further include the teachings of Nakano to reduce the effect of wheel slippage and sensor noise (“The influences of the slippage of the wheels and the noises due to the measurement errors of the sensors are reduced as much as possible, because the obstacle existing probabilities of the grids of the global map are updated by adding the corresponding obstacle existing probabilities of the grids of the local map on the absolute coordinate system in the update process of the global map.” [0155])

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20070213892 A1) in view of Peless (US 20050007057 A1) and Allen (US 5995884 A).

Regarding Claim 24,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones does not explicitly teach
wherein the first data and the second data are indicative of locations where the autonomous mobile robot contacts the surface.
However, Allen teaches
	“Mapping subsystem 153 creates and stores a data structure for each collision event (i.e. each time the vehicle's bumpers 46 or whiskers 47 detect an obstacle). Each data structure includes the time and date of the collision, the direction of travel at that time, estimated vehicle location 152” Col. 34, lines 6-31; “suppose vehicle 1 is moving east (+X), and reports a collision on its forward bumper 46 at a position which agrees with a previously mapped north-south wall (parallel to X=0). In this example, the east-west (X) coordinate of location estimate 152 can be set directly, though the north-south (Y) coordinate remains uncertain.” Col. 30, lines 45-51; Examiner Interpretation: The collision location stored by the mapping subsystem is the first data and the collision location detected upon bumping the previously mapped obstacle is the second data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Allen to reduce positioning error by re-localizing a robot based on collision locations (See at least Col. 30, lines 28-55).

Regarding Claim 33,
Modified Jones teaches
The method of claim 32, 
Jones does not explicitly teach
wherein the first data and the second data are indicative of locations where the autonomous mobile robot contacts the surface.
However, Allen teaches
	“Mapping subsystem 153 creates and stores a data structure for each collision event (i.e. each time the vehicle's bumpers 46 or whiskers 47 detect an obstacle). Each data structure includes the time and date of the collision, the direction of travel at that time, estimated vehicle location 152” Col. 34, lines 6-31; “suppose vehicle 1 is moving east (+X), and reports a collision on its forward bumper 46 at a position which agrees with a previously mapped north-south wall (parallel to X=0). In this example, the east-west (X) coordinate of location estimate 152 can be set directly, though the north-south (Y) coordinate remains uncertain.” Col. 30, lines 45-51; Examiner Interpretation: The collision location stored by the mapping subsystem is the first data and the collision location detected upon bumping the previously mapped obstacle is the second data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Allen to reduce positioning error by re-localizing a robot based on collision locations (See at least Col. 30, lines 28-55).

Claims 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20070213892 A1) in view of Peless (US 20050007057 A1) and Thorne (US 20090030569 A1).

Regarding Claim 25,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones further teaches 
angle of contact (“It is useful to have a sensor or sensors that are not only able to tell if a surface has been contacted (or is nearby), but also the angle relative to the robot at which the contact was made. In the case of a preferred embodiment, the robot is able to calculate the time between the activation of the right and left bump switches 12 & 13, if both are activated. The robot is then able to estimate the angle at which contact was made.” [0053])

Jones does not explicitly teach
wherein localizing the autonomous mobile robot relative to the room comprises localizing the autonomous mobile robot based on an angle 
However, Thorne teaches
“determining an orientation of the wall relative to the robotic cart pulling vehicle; comparing the determined orientation to an expected orientation; and adjusting a position and orientation of the robotic cart pulling vehicle within the map when the determined orientation is different from the expected orientation.” [Claim 17]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Thorne to compare wall angle data from the contact sensor so that accumulated positioning error of a robot can be corrected (“Another aspect of the positioning error reducing system for reducing accumulated error in the ded-reckoning navigational system according to the present invention is the calibration system for zeroing out deduced reckoning error using proximity sensors mounted on the vehicle body.” See at least [0026]). 

Regarding Claim 34,
Modified Jones teaches
The method of claim 29, 
Jones further teaches 
angle of contact (“It is useful to have a sensor or sensors that are not only able to tell if a surface has been contacted (or is nearby), but also the angle relative to the robot at which the contact was made. In the case of a preferred embodiment, the robot is able to calculate the time between the activation of the right and left bump switches 12 & 13, if both are activated. The robot is then able to estimate the angle at which contact was made.” [0053])

Jones does not explicitly teach
wherein localizing the autonomous mobile robot relative to the room comprises localizing the autonomous mobile robot based on an angle 
However, Thorne teaches
“determining an orientation of the wall relative to the robotic cart pulling vehicle; comparing the determined orientation to an expected orientation; and adjusting a position and orientation of the robotic cart pulling vehicle within the map when the determined orientation is different from the expected orientation.” [Claim 17]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Thorne to compare wall angle data from the contact sensor so that accumulated positioning error of a robot can be corrected (“Another aspect of the positioning error reducing system for reducing accumulated error in the ded-reckoning navigational system according to the present invention is the calibration system for zeroing out deduced reckoning error using proximity sensors mounted on the vehicle body.” See at least [0026]). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20070213892 A1) in view of Peless (US 20050007057 A1) and Park (US 20110098853 A1).

Regarding Claim 26,
Modified Jones teaches
The autonomous mobile robot of claim 17, 
Jones does not explicitly teach
wherein the portion of the surface corresponds to a corner portion of the room.
However, Park teaches
	“The detecting unit may detect the surface of a wall or a corner when the robot cleaner travels.” [0015]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jones to further include the teachings of Park because a corner is an obvious surface portion of a room with walls that can be used as a landmark for cleaning (see at least [0028] and [0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kong (US 8306738 B2) is pertinent because it discusses a robot that builds an obstacle map of the environment, performs localization, and updates the obstacle map based on the amount of change in posture, the image and the obstacle detection information obtained while the mobile robot travels along a generated moving path.
Egawa (US 20040181896 A1) is pertinent because it discusses a cleaning device that firstly moves alongside the wall surface to set a reference direction and also checking and correcting an estimated orientation angle of the cleaning device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664